Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The closest prior art is Dolan US 2013/0192299 who teaches directing a natural gas stream containing water and C5+ hydrocarbons to a first adsorbent bed of a thermal swing adsorption (TSA) unit, to produce a first product gas stream which has a reduced level of water and C5+ hydrocarbons than said feedstream, regenerating said adsorbent bed by heating to remove adsorbed water and C5+ hydrocarbons and form a second gas stream having a higher concentration of water and C5+ hydrocarbons than said feedstream;  cooling and directing the gas stream to an adsorbent bed of a pressure swing adsorption (PSA) unit so as to adsorb C5+ hydrocarbons from said third gas stream and yield a high pressure second product gas stream having a lower concentration of C5+ hydrocarbons than said third gas stream;  regenerating said adsorbent bed in said PSA unit by lowering the pressure and forming a low pressure contaminant gas stream containing C5+ hydrocarbons.
Dolan does not teach or suggest sending said natural gas stream through a first adsorbent bed to remove water and heavy hydrocarbons (C8+) to produce a partially treated gas stream wherein said first adsorbent bed is regenerated by a temperature swing adsorption process; and sending said partially treated gas stream through a second adsorption bed to remove carbon dioxide and lighter hydrocarbons (C7-) to produce a purified natural gas stream wherein said second adsorption bed is regenerated by a temperature pressure swing adsorption process. In contrast to Dolan, the claimed invention doesn’t regenerate the PSA unit by lowering the pressure and forming a low pressure contaminant gas stream containing C5+ hydrocarbons but instead uses TSA.
Another prior art is cited Leta WO 2012/118747 who teaches a feed gas mixture to an adsorption step which is operated until a portion of the target species in the feed gas mixture is adsorbed by the adsorbent bed; stopping the introduction of said feed gas mixture to said adsorbent bed before breakthrough of said target species from the product output end of said adsorbent bed;  reducing the pressure in said adsorption bed to a second pressure in a manner to induce a flow in the adsorption bed that is counter-current to the flow of the feed gas mixture in the first step;  externally heating said adsorbent bed to a second temperature higher than said first temperature while simultaneously passing a flow of purge gas. 
Thus the prior art does not teach or fairly suggest sending said natural gas stream through a first adsorbent bed to remove water and heavy hydrocarbons (C8+) to produce a partially treated gas stream wherein said first adsorbent bed is regenerated by a temperature swing adsorption process; and sending said partially treated gas stream through a second adsorption bed to remove carbon dioxide and lighter hydrocarbons (C7-) to produce a purified natural gas stream wherein said second adsorption bed is regenerated by a temperature pressure swing adsorption process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/           Primary Examiner, Art Unit 1772